18 N.Y.2d 753 (1966)
The People of the State of New York ex rel. Edward Purvis, Appellant,
v.
J. Edwin La Vallee, as Warden of Clinton Prison, Respondent.
Court of Appeals of the State of New York.
Argued September 29, 1966.
Decided October 18, 1966.
Robert F. Doran for appellant.
Louis J. Lefkowitz, Attorney-General (Winifred C. Stanley and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING.
Order affirmed. Appellant who pleaded not guilty and stood trial on the criminal charge was not prejudiced by the failure to notify him at his arraignment pursuant to then section 335-b of the Code of Criminal Procedure (see People v. Porter, 14 N Y 2d 785). The refusal of the Appellate Division to assign counsel in that court on the argument of the appeal in this proceeding was erroneous, but it resulted in no prejudice to relator since he was thereafter in fact represented on the appeal by an attorney.